Citation Nr: 1635994	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  09-31 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to March 26, 2013, and a rating in excess of 40 percent from that date, for diabetes mellitus.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to diabetes, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16 (b).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to September 1967.

This appeal to the Board of Veterans' Appeals (Board) was previously before the Board from a September 2008 rating decision in which RO in Columbia, South Carolina, inter alia, granted service connection and assigned an initial 20 percent rating for diabetes mellitus, effective January 18, 2008 (the date of receipt of the claim for service connection).  In July 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2009 by the RO in Oakland, California.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009.  A supplemental SOC (SSOC) was issued in July 2010.

As the matter of the propriety of the compensation for diabetes mellitus involves disagreement with the initial rating assigned following the award of service connection for this disability, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In August 2012, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In January 2013, the Board remanded the claim on appeal for development and adjudication.  After accomplishing further action, in an April 2013 rating decision, the Appeals Management Center (AMC) in Washington, DC assigned a higher, 40 percent rating for diabetes mellitus, effective March 26, 2013.  However, as reflected in an reflected by an April 2013 supplemental SOC (SSOC), a rating in excess of 40 percent was denied.  

In June 2015, the Board expanded the appeal to encompass the matter of entitlement to a TDIU due to diabetes mellitus (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)), and remanded the claim for higher ratings and the TDIU claim to the RO, via the AMC, for further development.  After accomplishing the requested development, in a March 2016 SSOC, the AMC continued to deny higher ratings for diabetes mellitus prior to and since March 26, 2013, as a TDIU due to diabetes mellitus, and returned both matters to the Board for further appellate consideration.  

As higher ratings for diabetes mellitus are available both before and after March 26, 2013, and the Veteran is presumed to seek the maximum available benefit for a disability, the appeal with respect to evaluation of diabetes mellitus has been characterized to reflect the staged ratings assigned (as reflected on the title page).  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.

As a final preliminary matter, the Board notes that, during the pendency of the appeal, in June 2015, the Veteran filed a VA Form 21-8940, Application for Increased Compensation Based on Individual Unemployability.  While, as discussed above and below, the matter of the Veteran's entitlement to a TDIU due the service-connected diabetes mellitus for which higher ratings are sought is before the Board, the agency of original jurisdiction (AOJ) not yet adjudicated the claim for a TDIU due to all service-connected disabilities.  Hence, this matter is not properly before the Board, and is referred to the AOJ for appropriate action.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  From the January 18, 2008 effective date for the award of service connection to August 8, 2012, the Veteran's diabetes mellitus required insulin and restricted diet, but did not require a regulation of the Veteran's activities within the meaning of the applicable diagnostic criteria; there also were no separately ratable complications of diabetes other than those for which separate ratings have already been assigned.

3.  The collective evidence suggests that, as of August 8, 2012, the Veteran's diabetes has required insulin, restricted diet and regulation of activities, but has not resulted in episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or twice a month visits to a diabetic care provider plus complications that would be compensable if separately evaluated.

4.  The applicable schedular criteria are adequate to evaluate the Veteran's diabetes mellitus at all pertinent points.

5.  The weight of the competent, probative evidence indicates that the Veteran's service-connected diabetes mellitus has not prevented his from obtaining or retaining substantially gainful employment at any point pertinent to this appeal. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus , from January 18, 2008 to August 8, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.119, Diagnostic Code 7913 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 40 percent rating for diabetes mellitus, from August 8, 2012 to March 26, 2013, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.119, Diagnostic Code 7913 (2015).

3.  The criteria for a rating in excess of 40 percent for diabetes mellitus are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.119, Diagnostic Code 7913 (2015).

4.  The criteria for a TDIU due to diabetes mellitus, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16 (b), are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, appropriate notice was provided to the Veteran in connection with what was previously a claim for service connection.  As the current appeal emanated from the Veteran's disagreement with the initial rating assigned following the award of service connection for diabetes mellitus, no additional VCAA notice letter notice for the downstream higher rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  However, the July 2009 SOC set forth the criteria for a higher rating for diabetes mellitus  and the May 2016 SSOC set forth legal authority governing TDIU awards(the timing and form of which suffices, in part, for Dingess/Hartman).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the electronic claims file consists of service treatment records, VA medical records, private treatment records, and reports of various VA examinations (requested by the Board in its January 2013 and June 2015 remands).  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board finds that no further action on this claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543   (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 
38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the award of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  See also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged rating may also be appropriate when adjudicating claims for increased ratings for already service-connected disabilities).  As the AOJ has already assigned staged ratings for the Veteran's service-connected diabetes mellitus, the Board will consider the propriety of the rating at each stage, as well as whether any further staged rating is warranted.

Diabetes mellitus warrants a 20 percent rating if management of the disease requires insulin and restricted diet, or oral hypoglycemic agents and restricted diet.  A 40 percent rating is warranted if management of the disease requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted if management of the disease requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  A 100 percent rating is warranted for more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength, or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Compensable complications are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

Regarding disabilities secondary to diabetes, the Board notes that in September 2008, the RO granted service connection and assigned ratings for bilateral lower extremity peripheral neuropathy.  In October 2010, the RO granted service connection for diabetic nephropathy with hypertension.  In April 2013, the AMC granted service connection for bilateral upper extremity peripheral neuropathy and cataracts.  These ratings and effective dates are not on appeal.

Turning to the evidence of record, the Veteran was afforded a VA examination in June 2008.  The examiner noted a diagnosis of diabetes mellitus, type II.  Treatment with oral medication was noted.

In a December 2009 NOD, the Veteran stated that he was currently on insulin with restricted diet and restricted activities.

In his August 2009 substantive appeal, the Veteran clarified that his use of insulin requires that he restricts his activities.  The Veteran explained that he is unable to go certain places because he cannot take his insulin with him all the time, thereby restricting his activities.

In an August 8, 2012 letter, Dr. M.B., M.D., explained that the Veteran is an insulin dependent diabetic, who is potentially prone to drops in glucose levels as a result of any strenuous activities.

During the August 2012 Board hearing, the Veteran testified that he experiences a drop in his blood sugar levels and can feel faint.  The Veteran reported difficulty keeping his blood sugar levels in line.  The Veteran testified that he does not perform strenuous activities, to avoid a drop in his blood sugar levels.  The Veteran stated that he was told by his doctor that he should not chop wood or shovel snow.  

Later, on August 27, 2012, Dr. M.B amended her statement to include that the Veteran is prone to a drop in glucose levels due to yardwork, snow shoveling, housework, wood chopping and prolonged walking.

In October 2012, the Veteran was afforded a VA examination.  There, the examiner stated that the Veteran's diabetes mellitus is treated by restricted diet, prescribed oral hypoglycemic agent and prescribed insulin injection more than once per day.  The examiner stated that diabetes requires regulation of activities a part of medical management of diabetes.  The examiner related the Veteran's inability to perform strenuous activities to joint complaints, but noted that the Veteran carries glucose and insulin with him at all times.  The examiner noted that the Veteran visits his diabetic care provider for episodes of ketoacidosis and hypoglycemic reactions less than two times per months.  There were no episodes of ketoacidosis or hypoglycemia requiring hospitalization in the past 12 months.  There was no unintentional loss of strength or weight due to diabetes.  The examiner noted that diabetes impacts the Veteran's ability to work because he experiences daytime somnolence and fatigue, difficulty focusing on tasks and tiring easily with outdoor work.

On VA examination in March 2013, the examiner noted that the Veteran's diabetes was managed by restricted diet, prescribed oral hypoglycemic agent and prescribed insulin more than once injection per day.  The examiner stated that the Veteran requires regulation of activities as part of his medical management of diabetes.  The examiner stated that the Veteran cannot cut wood, mow the lawn for more than a few minutes nor do anything else in the yard.  The examiner stated that the Veteran was told by his doctor not to exercise or he may become hypoglycemic.  The examiner noted that the Veteran visits his diabetic care provider for episodes of ketoacidosis and hypoglycemic reactions less that two times per months.  There were no episodes of ketoacidosis or hypoglycemia requiring hospitalization in the past 12 months.  There was no unintentional loss of strength or weight due to diabetes.  The examiner sated that due to hypoglycemic reactions and the fact that the Veteran is on insulin, the Veteran cannot work.  The examiner also noted that the Veteran can faint at work.

On VA examination in December 2015, the examiner noted that the Veteran requires more than one injection of insulin per day and regulation of activities as part of medical management of diabetes.  The examiner stated that the Veteran can get dizzy or confused by walking short distances.  The examiner stated that the Veteran visits his health care provider less than two times per month for episodes of ketoacidosis or hypoglycemia.  There was no evidence of any hospitalizations in the prior 12 months.  There was no progressive unintentional weight loss and loss of strength due to diabetes.  The examiner noted that diabetes does impact the Veteran's ability to work.  The examiner stated that potential employment would need to provide opportunities for meals, insulin injections and blood sugar monitoring.  The Veteran is unable to drive commercially or operate heavy machinery.  Given the Veteran's noted correlation between physical activity and hypoglycemic episodes, the examiner stated that the Veteran would be best suited for sedentary employment.

The examiner stated that the Veteran has required insulin since January 2008.  She also explained that prior to March 26, 2013 the Veteran required no restricted diet other than the usual recommendations for insulin dependent diabetics from the American Diabetes Association (ADA).  Indeed, the examiner explained that even since March 26, 2013, the Veteran has not required a restricted diet, aside from the ADA recommendations.  The examiner also explained that there were no specific activities that the Veteran was required to avoid prior to March 26, 2013.

Also of record are VA treatment records detailing treatment for diabetes and complications therefrom.  Treatment records are consistent with the VA examination reports discussed above.  Those treatment records detail routine care for diabetes and note prescriptions for insulin and oral agents to treat diabetes.  There are no treatment records detailing hospitalization for diabetes.

In accordance with Note (1), the Board has also considered whether the complications of the Veteran's diabetes mellitus provide a basis for any higher or additional rating.  As noted above, the Veteran has been granted service connection for bilateral lower extremity peripheral neuropathy, bilateral upper extremity peripheral neuropathy, erectile dysfunction, and diabetic nephropathy and hypertension, the ratings for which are not currently at issue.  These disabilities are considered part of the diabetic process, and provide no basis for a higher rating.  Additionally, the record does not document that the Veteran has any complications of diabetes mellitus other than those for which separate disability ratings have already been assigned.

For the period prior to August 8, 2012, a rating in excess of 20 percent is not warranted.  The evidence during this period shows that the Veteran was prescribed insulin to treat his diabetes and his diet was restricted due to his diabetes.  However, the next higher rating for diabetes, 40 percent, requires regulation of activities.  In this regard, there is no medical evidence of record from this period showing that the Veteran's diabetes required a regulation of activities.

The Board acknowledges the Veteran's argument that his diabetes required regulation of activities, as he explained in his NOD and substantive appeal.  The Veteran essentially argued that because he was required to take insulin, he was unable to travel far, thereby causing a regulation of his activities.  The Veteran is certainly competent to explain that the use of insulin limits his ability to travel far, as that is within his personal knowledge.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the fact that the Veteran's use of insulin may have limited his ability to travel far is not a sufficient basis upon which to conclude that diabetes caused a regulation of activities under Diagnostic Code 7913.  Indeed, Diagnostic Code 7913 itself parenthetically notes that a regulation of activities is an avoidance of strenuous occupational and recreational activities.  The fact that the Veteran's use of insulin may limit his ability to travel is not tantamount to diabetes itself limiting strenuous occupational and recreational activities.  Given that there is no evidence that, prior to August 8, 2012, diabetes required regulation of activities-pursuant to the meaning of that phase in Diagnostic Code 7913-a rating in excess of 20 percent is not warranted.

For the period from August 8, 2012 with resolution of all reasonable doubt in the Veteran's favor, the Board finds that a 40 percent but no higher rating is warranted for the Veteran's diabetes mellitus.  The first such evidence indicating that the Veteran required regulation of activities, within the meaning of Diagnostic Code 7913, is the August 8, 2012 letter of Dr. M.B.  In that letter, Dr. M.B. explained that the Veteran is susceptible to drops in his glucose levels during certain activities-indicating that the Veteran must not engage in certain activities or risk a decrease in his glucose levels.  To that end, in a clarification dated August 27, 2012, Dr. M.B explained that the Veteran should not perform any yardwork, snow shoveling, housework, wood chopping or prolonged walking.  As such, the first such evidence that the Veteran's diabetes required regulation of activities within the meaning of Diagnostic Code 7913 is the August 8, 2012 letter of Dr. M.B.  Accordingly, after affording the Veteran the benefit of the doubt, a 40 percent rating is warranted from August 8, 2012 forward.

The Board notes, however, that at no point does the evidence show that a rating in excess of 40 percent is warranted.  To that end, higher ratings require episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or weekly visits to at least twice a month visits to a diabetic care provider.  In this regard, each VA examiner has explained that the Veteran has never been hospitalized for episodes of ketoacidosis or hypoglycemic reactions, let alone one or two such hospitalizations per year.  Likewise, there is no evidence that the Veteran visits a diabetic care provider at least twice per month.  Without any such evidence, a rating in excess of 40 percent for diabetes is not warranted.

The above determinations are based on consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any point since the effective date of the award of service connection, the Veteran's diabetes mellitus has presented so exceptional or so unusual a picture as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  See also Thun, supra.

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R. § 3.321 (b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, supra.

Here, the Board finds that the applicable rating criteria for diabetes mellitus reasonably describe the Veteran's disability levels and symptomatology throughout the course of the period on appeal and provide for additional or more severe symptoms than currently shown by the evidence.  The criteria address the nature of the treatment regimen and incidence of acute exacerbations and provide for higher ratings for more rigorous or frequent treatment, which is not indicated in the lay or medical evidence of record.  Further, the Veteran has been diagnosed with several complications, and all have been awarded separate ratings.  Neither the lay nor medical evidence shows any additional manifestations warranting consideration in the evaluation of the Veteran's diabetes mellitus.  Notably, the evidence of record does not indicate that the schedular criteria are inadequate to rate the Veteran's diabetes.  In short, the Veteran's disability picture for the time period under consideration is contemplated by the rating schedule, and the assigned schedular rating is, therefore, adequate.  See Thun, 22 Vet. App. at 115. 

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir., 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.

In this connection, the Board notes, as discussed above, the rating criteria adequately addresses all manifestations of the Veteran's service-connected diabetes mellitus that are not separately rated (which, by regulation, are considered part of the diabetic process).  Thus, the Veteran's diabetes mellitus is appropriately rated as a single disability, and the Board has fully considered all pertinent symptoms/manifestations in evaluating the disability.  As noted, the Veteran is separately service connected for diabetic nephropathy, hypertension, bilateral upper and lower extremity peripheral neuropathy, and erectile dysfunction due to diabetes mellitus. (He is also separately service connected for ischemic heart disease not related to diabetes.)  However, only the evaluation of the Veteran's diabetes mellitus is before the Board, and the evaluation of multiple, compensable  service-connected disabilities is not for consideration.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Thus, the requirements for invoking the procedures set forth in 38 C.F.R § 3.321 (b)(1) are not met, and referral of the Veteran's higher rating claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all of the foregoing reasons, the Board finds that, resolving all reasonable doubt in the Veteran's favor, the evidence supports assignment of a 40 percent rating for diabetes, effective August 8, 2012; but that the preponderance of the evidence is against assignment of any higher or additional rating for diabetes at any pertinent point prior to, or since, that date.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  TDIU

As previously mentioned, in June 2015, the Board expanded the appeal to include the matter of entitlement to a TDIU due to diabetes mellitus pursuant to Rice, supra.

Total disability ratings for compensation may be assigned, in circumstances where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reasons of service-connected disabilities shall be rated totally disabled. Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards set forth in 38 C.F.R. § 4.16 (a), the case should be submitted to the Director of Compensation and Pension Service for extra-schedular consideration. The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. See 38 C.F.R. § 4.16 (b).

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by non service-connected disabilities. See 38 C.F.R. §§ 3.340 , 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

As this TDIU claim emanates from the Veteran's claim for a higher rating for diabetes, the sole inquiry is whether service-connected diabetes mellitus alone (without regard to any other service-connected disability) renders the Veteran unemployable.  See Rice, supra.

In this instance, for a portion of the appeal period (from  the January 18, 2008 award of service connection for diabetes), the Veteran did not meet the basic eligibility requirements for a TDIU due to diabetes on a schedular basis.  Indeed, from January 18, 2008 until February 4, 2009, the Veteran was only in receipt of a combined 40 percent disability rating.  Nevertheless, as mentioned above, if a veteran does not meet the percentage standards but is unable to secure or follow a substantially gainful occupation by reason of his service-connected disability, the claim should be submitted to the first line authority for extra-schedular consideration.  See 38 C.F.R. § 4.16 (b). However, the Board finds that the procedures for extra-schedular TDIU consideration are not invoked in this case as the weight of the evidence indicates that the Veteran's diabetes, alone, does not render him unemployable.

The Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16 (a).  See also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009). However, medical evidence addressing the functional effects of the Veteran's disability on his ability to perform the mental and/or physical acts required for substantially gainful employment is relevant to the unemployability determination. See 38 C.F.R. § 4.10 (2015); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

To this end, only one medical professional has opined that diabetes renders the Veteran unemployable.  In this regard, the March 2013 VA examiner noted that the Veteran was unemployable due to diabetes, noting hypoglycemic reactions and the possibility that the Veteran may faint at work.  The October 2012 VA examiner noted some occupational impairments due to diabetes by explaining that the Veteran experiences daytime somnolence and fatigue.  Difficulty focusing on task and tiring easily during outdoor work was also noted.

By contrast, however, the Board finds the findings and conclusions of the December 2015 VA examiner addressing the functional effects of the Veteran's diabetes mellitus are more persuasive.  The December 2015 examiner offered that the Veteran can still perform sedentary work despite his diabetes.  Indeed, the examiner explained that if glucose level is of concern, the Veteran can work in a sedentary position that allows for time for meals, insulin injections and blood sugar monitoring, ensuring that he does not experience a drop in blood sugar levels.  Indeed, the evidence as a whole indicates that physical activity causes hypoglycemia, but there is no evidence that such occurs without physical activity.  It is not apparent that the March 2013 VA examiner considered the possibility that the Veteran may engage in sedentary employment, or a position not likely to lead to episodes of hypoglycemia.  Further, there is no evidence that the March 2013 VA examiner considered the possibility that any such job would include reasonable accommodations in the form of time for meals, blood sugar monitoring and insulin injections.  Given the dearth of evidence showing that the Veteran's diabetes would impact his ability to perform sedentary work, the Board finds the May 2015 VA examiner's findings and conclusions are outweigh the March 2013 opinion on the unemployability question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). 

Furthermore, to whatever extent the Veteran may suggest that service-connected diabetes and its separately-rated complications  have rendered him unemployable (see VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Employability), such is separate matter not currently before the Board.  In Rice, the inquiry is limited to whether one or service-connected disability(ies) for which higher rating(s) is/are sought render(s) the Veteran unemployable, not other service-connected disabilities.  As explained above, the weight of the evidence is against a finding that diabetes, alone, renders the Veteran unemployable.  Moreover, as the Board does not currently have jurisdiction over the matter of whether any other disability(ies)-to include any separately-rated complication(s) of diabetes mellitus- impact(s) the Veteran's employability, such matter will not be addressed herein.  As explained in the Introduction, above, the matter of the Veteran's entitlement to TDIU based on consideration of all service-connected disabilities-to include diabetes mellitus and its separately rated, secondary disabilities-is being referred to the AOJ for appropriate action.  

For all the foregoing reasons, the claim for a TDIU must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.











      (CONTINUED ON NEXT PAGE)



ORDER

An initial rating in excess of 20 percent rating for diabetes mellitus, from January 18, 2008 to August 8, 2012, is denied.

A 40 percent rating for diabetes mellitus , from August 8, 2012, is granted, subject to the legal authority governing the payment of VA compensation.

A rating in excess of 40 percent for diabetes mellitus is denied.

A TDIU due to diabetes mellitus, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16 (b), is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


